DETAILED ACTION
Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ebanesar D. Thomas (62,499) on 16 November, 2021.
The application has been amended as follows: 

Claim 23:	(Currently amended) A method of a source base station, the method comprising: transmitting a handover request message to a target base station; receiving a handover request acknowledge message from the target base station, the handover request acknowledge message including a Radio Resource Control (RRC) message; and transmitting the RRC message to a UE, wherein the RRC message includes:
an indication of a System Information Block (SIB) type of at least one on-demand system information that is available by the target base station but is not being broadcasted, and scheduling information of at least one on-demand system information that is available by the target base station and is being broadcasted by the target base station, wherein the RRC message further includes scheduling information of the at least one on-demand system information that is available by the target base station but is not being broadcasted.


Claim 27:	(Currently amended) A method of a UE, the method comprising:
receiving a first message from a source base station during a handover procedure for performing a handover from the source base station to a target base station; and 
transmitting a second message to the target base station, wherein the first message is a Radio Resource Control (RRC) message that includes: an indication of a System Information Block (SIB) type of at least one on-demand system information that is available by the target base station but is not being broadcasted, and scheduling information of at least one on-demand system information that is available by the target base station and is being broadcasted by the target base station, and wherein the first message is included in a handover request acknowledge message which is transmitted from the target base station, wherein the RRC message further includes scheduling information of the at least one on-demand system information that is available by the target base station but is not being broadcasted.

Claim 31:	(Previously presented) The method according to claim 27, wherein the second message acts as a request of on-demand system information.

Claim 32:	(Previously presented) The method according to claim 27, wherein the second message is sent in a Random Access procedure.

Claim 33:	(Currently amended) The method according to claim 23, wherein the at least one on-demand system information that is available by the target base station but 

Claim 34:	(Currently amended) The method according to claim 27, wherein the at least one on-demand system information that is available by the target base station but is not being broadcasted is not being broadcasted by the target base station at a time when the RRC message is transmitted to the UE.

Claim 35: (Cancelled)

Claim 36: (Cancelled)

Claim 37:	(Currently Amended) A method of a target base station, the method comprising: receiving, from a source base station, a handover request message; and
transmitting, to the source base station, a handover request acknowledge message including a Radio Resource Control (RRC) message, wherein the RRC message includes:  an indication of a System Information Block (SIB) type of at least one on-demand system information that is available by the target base station but is not being broadcasted, and scheduling information of at least one on-demand system information that is available by the target base station and is being broadcasted by the target base station, wherein the RRC message further includes scheduling information of the at least one on-demand system information that is available by the target base station but is not being broadcasted.

Claim 38:	(Canceled). 

Claim 39:	(Currently Amended) A non-transitory computer readable medium storing a program causing a computer to execute process, the process comprising:
receiving, from a source base station, a handover request message; and
transmitting, to the source base station, a handover request acknowledge message including a Radio Resource Control (RRC) message, wherein the RRC message includes: an indication of a System Information Block (SIB) type of at least one on-demand system information that is available by the target base station but is not being broadcasted, and scheduling information of at least one on-demand system information that is available by the target base station and is being broadcasted by the target base station, wherein the RRC message further includes scheduling information of the at least one on-demand system information that is available by the target base station but is not being broadcasted.


Claims 23-24, 27-28, 31-34, 37 and 39 are allowed.


Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647